Citation Nr: 1635395	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  16-17 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to January 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2014 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, The Philippines.  

After the December 2014 decision was issued, the appellant submitted a VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits.  The application was then treated as a new claim and denied in an August 2015 administrative decision.  However, as the appellant's October 2015 notice of disagreement was received within one year of the denial, the Board has determined that the December 2014 administrative decision is on appeal. 

The record before the Board consists of a paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A May 2013 administrative decision denied a claim to reopen the previously denied claim seeking entitlement to service connection for the cause of the Veteran's death; the appellant did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence added to the record after the expiration of the appeal period following the May 2013 decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.
.

CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service private treatment records and VA examination reports for the Veteran's service-connected disability.  The Board acknowledges that an opinion was not obtained with regard to this claim.  The RO declined to reopen the claim for service connection for the cause of the Veteran's death, and the Board also does so below.  VA is not required to obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).  

The appellant has not identified any other outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

II.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

III.  Analysis

The appellant is seeking to reopen a previously denied claim seeking service for the cause of the Veteran's death.  The Veteran died in January 1997, and the claim was first denied in a June 1997 rating decision.  The claim has since been denied multiple times, and the most recent prior final denial was an administrative decision issued in May 2013, which denied a claim to reopen the service connection claim on the basis that no new and material evidence had been received.   The appellant did not appeal that decision or submit new and material evidence within a year of the denial.  Therefore, the May 2013 decision became final.  

The claim of entitlement to service connection for the cause of the Veteran's death was denied in June 1997 on the basis that the Veteran's death from cardiopulmonary arrest due to pneumonia due to pulmonary tuberculosis was not related to his military service and his service-connected disability of residuals of gunshot wound with fracture of the tibia and patella and traumatic arthritis did not materially or substantially contribute to death.  Newly received evidence consists of the appellant's statements that request, with little variation, death benefits or reinstatement of the benefits being paid to the Veteran at the time of his death.  The appellant has submitted no new evidence that addresses a relationship between the Veteran's cause of death and his military service, to include not providing any arguments in her own words that relate to the merits of the claim.  Thus, no new and material evidence has been received to support reopening of the appellant's claim of entitlement to service connection for the cause of the Veteran's death. 

The Board is sympathetic to the appellant's position, evident from her multiple attempts to obtain death pension, dependency and indemnity compensation, and service-connected benefits for the cause of the Veteran's death.  However, as no new and material evidence has been received, reopening of the claim is not in order.


ORDER

As new and material evidence has not been received, reopening of the claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


